graphic1 [graphic1.jpg]
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT, made and entered into this June 1st day of 2008, by and between
OptimizeRx Corporation, a Colorado Company, hereinafter referred to as
"Employer" and David Harrell, hereinafter referred to as the "Employee".
 
Recitals
 
The Employer is engaged in the business of internet marketing, sales, and
product promotion, and desires the Employee as & Chief Executive Officer
 
IT IS THEREFORE AGREED:
 
Term of Employment
 
1. The Employer hereby employs the Employee and the Employee hereby accepts
employment with the Employer beginning on the 1 st day of May, 2008. This
Agreement is for a period of four years and may be terminated prior to its
expiration date as hereinafter provided.
 
Duties of Employee
 
2. As CEO, you are responsible for the overall planning and execution of the
company, including directing senior management to reach the corporate goals and
objectives as outlined by the board.
 
Change in Duties
 
(c) The principal duties of the Employee, as specified in Paragraph 2 of this
Agreement, may be changed at any time by the mutual consent of the Employer and
the Employee. Notwithstanding any such change, the employment of the Employee
shall be construed as continuing under this Agreement as modified.
 
Effect of Disability
 
(d) If the Employee at any time during the term of this Agreement should be
unable to perform his duties under this Agreement because of
 
 
 

--------------------------------------------------------------------------------

 
 
personal injury, illness, or any other cause, the Employer may assign the
Employee to other duties, and the compensation to be paid thereafter to the
Employee shall be determined by the Employer in its sole discretion. If the
Employee is unwilling to accept the modification in duties and compensation made
by the Employer, or if the Employee's inability to perform is of such extent as
to make a modification of duties hereunder not feasible, this Agreement shall
terminate within 90 days.
 
Place of Performance
 
3. At the commencement of this employment, the Employee shall perform his duties
at the office of the Employer located at 407 Sixth Street, Rochester, MI 48307.
However, at any time deemed necessary or advisable by the Employer for business
purposes, the Employee shall work at such other place or places as may be
determined by the Employer.
 
Hours of Employment
 
4. The Employee shall work 8+ hours daily during the periods to be designated by
the Employer and 5 days each week, for a total of 40+ hours per week actually
devoted to the business of the Employer.
 
Engaging in Other Employment
 
5. The Employee shall devote his entire productive time, ability, and attention
during the normal business hours to the business of the Employer. The Employee
shall not, during the term of this Agreement, directly or indirectly, render any
services of a business, commercial, or a professional nature, whether for
compensation or otherwise, to any person or organization which competes,
directly or indirectly, with the business of the employer, without the prior
written consent of the Employer.
 
Compensation
 
6. As compensation for services rendered under this Agreement, the Employee
shall be entitled to receive from the Employer a salary of $ 144,000 per year,
payable in 12 equal installments of $12,000 on the last working day of the week
in which such payment becomes due, prorated for any partial employment period.
Within each twelve month anniversary, a 5% cost of living increase the monthly
salary will take place along with any additional raise as determined by the
board. In addition, David Harrell is eligible for additional quarterly and
annual bonus compensation, stock options and stock grants based on performance
metrics outlined by the board of directors.
 
Employee Benefit Plans
 
7. The Employee shall be entitled to participate in any qualified pension plan,
 
 
2

--------------------------------------------------------------------------------

 
 
qualified profit-sharing plan, medical or dental reimbursement plan, group term
life insurance plan, or any other employee benefit plan which is presently
existing or which may be established in the future by the Employer. Such right
to participation shall be in accordance with the terms of the particular plans
involved.
 
Paid Vacations
 
8. The Employee shall immediately have an annual vacation leave of 4 weeks at
full pay. The time for such vacation shall be selected by the Employee, but must
be approved by the Employer.
 
Holidays
 
9. The Employee shall be entitled to full payment on each traditional.
 
Paid Sick Leave
 
10. The Employee shall be entitled to 5 days per year as sick leave with full
pay. Such sick leave can be accumulated up to a total of 10 days or without
limitation.
 
Business Expenses
 
11. The Employer, in accordance with the rules and regulations that it may issue
from time to time, shall reimburse the Employee for business expenses properly
incurred during the performance of his duties.
 
Termination of Employment
 
12.
 
(a) If the Employee willfully breaches or habitually neglects the duties which
he is required to perform under the terms of this Agreement, the Employer may at
its option terminate this Agreement by giving 14 days' written notice of
termination to the Employee, without prejudice to any other remedy to which the
Employer may be entitled either at law, in equity, or under this Agreement; or
 
(b) The employment of the Employee shall continue only for as long as the
services rendered by him are satisfactory to the Employer, regardless of any
other provision contained in this Agreement. The Employer shall be the sole
judge as to whether the services of the Employee are satisfactory; or
 
(c) This Agreement may be terminated without cause by either
 
 
3

--------------------------------------------------------------------------------

 
 
party giving 3 days' notice of termination to the other party. Such termination
shall not prejudice any other remedy to which either party may be entitled
either at law, in equity, or under this Agreement.
 
Severance Pay
 
13. In the event of the termination of this Agreement prior to the completion of
the term of the employment specified herein, the Employee shall be entitled to
the compensation earned by him prior to the date of termination as provided for
in this Agreement, computed pro rata up to and including that date. In addition,
if the Employer terminates the employment of the Employee, the Employee shall be
entitled to receive a cash severance pay in an amount equal to 24 month's
salary.
 
Amendment and Waiver
 
14. Any provision of this Agreement may be altered or amended by a written
document signed by both parties hereto setting forth such alteration or
amendment without affecting the obligations created by the other provisions of
this Agreement. The Employer and the Employee agree that the failure to enforce
any provision or obligation under this Agreement shall not constitute a waiver
thereof or serve as a bar to the subsequent enforcement of such provision or
obligation or any other provision or obligation under this Agreement.
 
Survival of Covenants
 
15.  This Agreement shall be binding upon any successors or heirs or
representatives of the parties hereto. The restrictive covenants and promises of
the Employee contained in this Agreement shall survive any termination or
rescission of this Agreement unless the Employer executes a written agreement
specifically releasing the Employee from such covenants.
 
Governing Law
 
16. This Agreement is to be construed in accordance with the laws of the State
of Michigan.
 
Construction
 
17. Throughout this Agreement, the use of the singular number shall be construed
to include the plural, the plural the singular, and the use of any gender shall
include all genders, whenever required by the context.
 
 
4

--------------------------------------------------------------------------------

 
 
Obligation to Execute Documents
 
18. Each party to this Agreement shall, from time to time, upon request by the
other party, execute any additional documents which reasonably may be required
to effectuate the purposes of this Agreement.
 
Severability
 
19. If any provision of this Agreement is held invalid by any tribunal in a
final decision from which no appeal is or can be taken, such provision shall be
deemed modified to eliminate the invalid element, and, as so modified, such
provision shall be deemed a part of this Agreement. If it is not possible to
modify any such provision to eliminate the invalid element, such provision shall
be deemed eliminated from this Agreement. The invalidity of any provision of
this Agreement shall not affect the force and effect of the remaining
provisions.
 
Notices and Written Consents
 
20. All notices or written consents to be given hereunder by either party to the
other may be effected either by personal delivery or by registered or certified
mail, return receipt requested. When mailed, notices or written consents shall
be addressed to the parties at the addresses appearing above, unless a party has
notified the other party of a change in address. Personal delivery to the
Employer of any notice or written consent may be effected by personal delivery
to the Employee's immediate supervisor at his place of employment. Notice shall
be considered communicated, and consent shall be considered given, as of the
date it is actually received.


Executed at 407 Sixth Street, Rochester, Michigan, on the day and year first
above written.
 
Employer:
 
/s/ David Harrell
 
Employee:
 
/s/ David Harrell
 
 
5

--------------------------------------------------------------------------------

 